DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/19/21.
Applicant’s election without traverse of claims 11 – 24 in the reply filed on 7/19/21 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, lines 2 – 3 recites the limitation “at least one actuator is associated with each of the linkage mechanisms” which should be changed to “at least one of the actuators is associated with the respective plurality of linkage mechanisms”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gay (US 3,918,744).
For claim 1, Gay discloses a height adjustable hitch receiver 14 comprising:
a mounting portion 19, 21 [configured to couple to a vehicle 10] (col. 2, lines 15 – 18); 
a linkage mechanism 23, 24 [extending from the mounting portion] (fig. 2, col. 2, lines 22 – 25); 
a receiver portion 31 [supported by the linkage mechanism] (col. 2, lines 63 – 67) and [configured to receive a hitch 56 – 59, 61] (col. 2, lines 28 – 37); and
an actuator 44 [configured to move the linkage mechanism from a first position to a second position] (fig. 1, col. 3, lines 20 – 25),
[wherein the linkage mechanism is configured such that the receiver portion moves vertically relative to the mounting portion while maintaining an orientation of the receiver portion] (fig. 1, col. 3, lines 20 – 27, wherein the receiver moves both vertically and horizontally relative to the mounting portion, while maintaining an orientation of the receiver portion).
For claim 2, Gay discloses the height adjustable hitch receiver wherein the linkage mechanism comprises a plurality of linkage mechanisms 23, 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 – 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 3,918,744) in view of Johnson (US 5,257,797).
For claim 3, Gay does not explicitly disclose the height adjustable hitch receiver further comprising a transverse support coupled to the plurality of linkage mechanisms, wherein the receiver portion is supported by the transverse support.
Johnson discloses a hitch 14 comprising a plurality of linkage mechanisms 31, 32, 36, 37; a transverse support 38 [coupled to the plurality of linkage mechanisms] (col. 3, lines 22 – 24); wherein a receiver portion 72, 73 [is supported by the transverse support] (col. 3, lines 59 – 61); and a plurality of actuators 46, 47, [such that at least one actuator is associated with each of the linkage mechanisms] (col. 3, lines 1 – 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the left and right linkage mechanisms, the transverse support, and left and right actuators with a transverse support between as taught by Johnson with the hitch receiver of Gay to allow for sturdier support and connection between the 
For claim 4, Gay does not explicitly disclose the height adjustable hitch receiver wherein the actuator comprises a plurality of actuators, such that at least one actuator is associated with each of the linkage mechanisms.
Johnson discloses a hitch 14 comprising a plurality of linkage mechanisms 31, 32, 36, 37; a transverse support 38 [coupled to the plurality of linkage mechanisms] (col. 3, lines 22 – 24); wherein a receiver portion 72, 73 [is supported by the transverse support] (col. 3, lines 59 – 61); and a plurality of actuators 46, 47, [such that at least one actuator is associated with each of the linkage mechanisms] (col. 3, lines 1 – 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the left and right linkage mechanisms, the transverse support, and left and right actuators with a transverse support between as taught by Johnson with the hitch receiver of Gay to allow for sturdier support and connection between the towing vehicle and towed vehicle, thus reducing unwanted disconnect and possible increased towing load. 	
For claim 5, Gay does not explicitly disclose the height adjustable hitch receiver wherein the actuator comprises a linear actuator, a rotary actuator, or a combination thereof.
Johnson discloses a hitch 14 comprising [a linear actuators 46, 47 as double acting hydraulic fluid cylinder assemblies] (col. 3, lines 25 – 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the hydraulic linear actuator of Johnson in 
For claim 6, Gay modified as above discloses the height adjustable hitch receiver wherein the linear actuator comprises a hydraulic actuator 46, 47 of Johnson, a pneumatic actuator, or a combination thereof.
For claim 7, Gay modified as above discloses the height adjustable hitch receiver [wherein the linear actuator is coupled to the mounting portion and the linkage mechanism] (as shown in the combination of Gay, fig. 1, via projections 42, 43).
For claim 10, Gay does not explicitly disclose the height adjustable hitch receiver wherein the linkage mechanism comprises a four-bar linkage mechanism.
Johnson discloses a hitch 14 comprising a plurality of linkage mechanisms 31, 32, 36, 37; a transverse support 38 [coupled to the plurality of linkage mechanisms] (col. 3, lines 22 – 24); wherein a receiver portion 72, 73 [is supported by the transverse support] (col. 3, lines 59 – 61); and a plurality of actuators 46, 47, [such that at least one actuator is associated with each of the linkage mechanisms] (col. 3, lines 1 – 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the left and right linkage mechanisms, the transverse support, and left and right actuators with a transverse support between as taught by Johnson with the hitch receiver of Gay to allow for sturdier support and connection between the towing vehicle and towed vehicle, thus reducing unwanted disconnect and possible increased towing load.  The combination above, wherein Gay discloses a forward 23 and rearward 24 link and Johnson discloses left 32, 37 and right 31, 36 linkage mechanisms, therefore, the combination would provide for a four-bar linkage mechanism.
8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 3,918,744) in view of Butterfield (US 2004/0052625 A1).
For claim 8, Gay does not explicitly disclose the height adjustable hitch receiver wherein the actuator comprises an inflatable bladder.
Butterfield discloses [the use of linear actuators 33, 34 which are pneumatic bladder-type actuators (air bags)] (pages 2 and 3, paragraph [0034]) and [shock absorbers (not shown) or other damping mechanisms can be used in conjunction with the linear actuators 33, 34] (page 3, paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the bladder and shock absorbers of Butterfield in place of the actuators of Gay to allow for a cost efficient alternative while providing preventive maintenance costs and repairs.
For claim 9, Gay modified as above discloses the height adjustable hitch receiver further comprising [a shock absorber to minimize movement of the receiver portion during transit] (page 3, paragraph [0035] of Butterfield).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-8678421 – hitch apparatus pivotable about first and second axes 
US-7219915 – trailer ball with linkages and mounting portion
US-5236214 – towing apparatus comprising an actuator, mounting portion and linkages with vertical movement 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611